UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the monthly distribution period from January 25, 2008 to February 24, 2008 Commission File Number of issuing entity: 333-141132-03 The National Collegiate Student Loan Trust 2007-3 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor and sponsor: 333-141132 The National Collegiate Funding LLC (Exact name of depositor and sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 92-0195957 65-1177163 (I.R.S. Employer Identification Nos.) c/o Wilmington Trust Company 1100 North Market Street Wilmington, Delaware (Address of principal executive offices of issuing entity) 19890 (Zip Code) (302) 636−6000 (Telephone number including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of class Section 12(b) Section 12(g) Section 15(d) (If Section 12(b)) Class A-1 L Notes o o þ Class A-2-AR-1 Notes o o þ Class A-2-AR-2 Notes o o þ Class A-2-AR-3 Notes o o þ Class A-2-AR-4 Notes o o þ Class A-3-L Notes o o þ Class A-3-AR-1 Notes o o þ Class A-3-AR-2 Notes o o þ Class A-3-AR-3 Notes o o þ Class A-3-AR-4 Notes o o þ Class A-3-AR-5 Notes o o þ Class A-3-AR-6 Notes o o þ Class A-3-AR-7 Notes o o þ Class A-IO Notes o o þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o PART I – DISTRIBUTION INFORMATION Item1. Distribution and Pool Performance Information. Attached hereto is a copy of the monthly distribution report to the noteholders and certificateholders which was derived from the monthly information submitted by the servicer of the student loans owned by the trust to the indenture trustee and grantor trustee. PART II – OTHER INFORMATION Item2.Legal Proceedings.
